71 N.J. 476 (1976)
366 A.2d 334
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
WILLIAM SAPP, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued September 27, 1976.
Decided October 20, 1976.
*477 Mr. Philip Elberg, Designated Counsel, argued the cause for appellant (Mr. Stanley C. Van Ness, Public Defender, attorney).
Mr. William F. Bolan, Jr., Deputy Attorney General, argued the cause for respondent (Mr. William F. Hyland, Attorney General of New Jersey, attorney; Ms. Barbara Ann Villano, Deputy Attorney General, of counsel and on the brief).
PER CURIAM.
The judgment is reversed substantially for the reasons expressed by Judge Morgan in her dissenting opinion. 144 N.J. Super. 455 at 460.
Three members of the Court would affirm substantially for the reasons expressed in the majority opinion of the Appellate Division.
For reversal  Chief Justice HUGHES, Justices PASHMAN and CLIFFORD and Judge CONFORD  4.
For affirmance  Justices MOUNTAIN, SULLIVAN and SCHREIBER  3.